Citation Nr: 1813680	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-20 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initial rating - PTSD

The Veteran seeks a disability rating in excess of 50 percent for PTSD.  In an April 2015 statement, the Veteran's representative asserted that the Veteran's PTSD had increased in severity since the most recent VA examination.  The Veteran was last afforded a VA examination in March 2014, approximately four years ago.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C. § 5103A(d); Chotta v. Peake, 22 Vet. App. 80, 84 (2008).  

Next, the Veteran has reported receiving VA psychiatric treatment at VA medical facilities.  While VA treatment records were requested by the agency of original jurisdiction (AOJ) during the pendency of this appeal, the most recent such records only date to May 2014.  More recent treatment from 2015 to the present has been reported by the Veteran.  VA has a duty to assist a claimant in obtaining VA and other governmental treatment records.  See 38 U.S.C. § 5103A.  Remand is therefore required in order for these records to be obtained and considered.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records not already obtained from the Columbia VA Medical Center and the Dorn Veterans Hospital, as well as any other VA facility at which the Veteran has received treatment for his PTSD.  If no such records are available, that fact must be noted for the record.  

2.  Schedule the Veteran for a VA psychiatric examination to determine the current impairment resulting from his service-connected PTSD.  The claims files must be made available to and reviewed by the examiner.  The examination report should include a discussion of the Veteran's psychiatric history and his reported symptoms.  The examination report should report the severity of the Veteran's PTSD in terms conforming to the applicable rating criteria.  The examiner should also provide an opinion concerning the impact of the Veteran's PTSD on his ability to obtain and maintain gainful employment.  A complete rationale for all opinions expressed is requested. 

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

